Title: From George Washington to John Jay, 20 April 1779
From: Washington, George
To: Jay, John



Sir,
Head Quarters Middle Brook April 20th 1779

I am honored with yours of the 12th Instant with the several Resolves of Congress referred to, inclosed—to which I shall pay due attention and obedience. I have appointed the 1st of May for the Court Martial to sit for the trial of Major General Arnold, of which I have given notice to the President and Council of the State of Pennsylvania and to the General. I have the honor to be With great respect Your Most Obet Servt
Go: Washington
